Citation Nr: 1519439	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for retained foreign body of the left parietal region of the head.

2.  Entitlement to service connection for a traumatic brain injury (TBI) (also claimed as headaches and vertigo).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1970, with service in Vietnam.  His decorations include the Combat Infantry Badge.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issue of a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  On the record during his October 2014 Travel Board hearing, the Veteran, who was represented at the time, initiated a withdrawal of his appeal seeking service connection for a traumatic brain injury (also claimed as headaches and vertigo); there is no question of fact or law remaining before the Board regarding this matter.

2.  An unappealed June 1981 rating decision denied the Veteran service connection for retained foreign body of the left parietal region of the head based on a finding that such disability was not related to his service.

3.  Evidence received since the June 1981 rating decision includes a VA TBI examiner's opinion relating the Veteran's shrapnel wound to his service; relates to an unestablished fact necessary to substantiate his claim of service connection for retained foreign body of the left parietal region of the head; and raises a reasonable possibility of substantiating such claim.

4.  Resolving reasonable doubt in the Veteran's favor, the retained foreign body of the left parietal region of the head is the result of his service.

5.  The Veteran's bilateral sensorineural hearing loss (SNHL) is reasonably shown to be related to/caused by his exposure to noise trauma in service.

6.  The Veteran's tinnitus is reasonably shown to be related to/caused by his exposure to noise trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal seeking service connection for a traumatic brain injury (also claimed as headaches and vertigo).  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been received, and the claim of service connection for retained foreign body of the left parietal region of the head may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).   

3.  On de novo review, and resolving doubt in the Veteran's favor, service connection for retained foreign body of the left parietal region of the head is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

5.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for a traumatic brain injury (also claimed as headaches and vertigo), and as this decision grants the benefit with respect to the claim for service connection for retained foreign body of the left parietal region of the head by reopening the claim based on receipt of new and material evidence, and grants service connection for hearing loss and tinnitus, there is no reason to belabor the impact of the VCAA on the matters since any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service Connection for a Traumatic Brain Injury, to Include Headaches and Vertigo 

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the October 2014 Travel Board hearing, the Veteran withdrew his appeal seeking service connection for a traumatic brain injury (also claimed as headaches and vertigo).  The Veteran, who was represented at the hearing, initiated the withdrawal.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on this matter and the appeal must be dismissed.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A June 1981 rating decision denied the Veteran's original claim of service connection for residuals of a shrapnel wound to the head based on a finding that such disability was not related to his service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the June 1981 rating decision included service treatment records, private treatment records, including x-rays and x-ray reports, and a VA examination.  As the claim was previously denied based on a finding that the Veteran's current disability is unrelated to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a nexus between the current disability and service).

Evidence received since the June 1981 rating decision includes buddy statements, and VA and private opinions relating the Veteran's shrapnel wounds to service.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for retained foreign body of the left parietal region of the head must be reopened.  Shade, 24 Vet. App. at 110.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Retained Foreign Body of the Left Parietal Region of the Head

The analysis turns to de novo review of the claim.  Given the favorable determination herein, the Board finds that the Veteran is not prejudiced by the Board so proceeding.

February 1981 x-rays of the Veteran's skull show a small metallic foreign body embedded in the cranium in the left parietal region near the midline.  As a result, the Veteran has a present disability. 

While service treatment records do not document treatment for or symptoms of a shrapnel wound to the Veteran's head, the Veteran has consistently alleged at his October 2014 Board hearing and in multiple statements that such a wound occurred as he was trying to secure part of a highway in Vietnam.  In addition, he has provided sworn lay statements by fellow servicemen corroborating his story.  There is no reason to doubt the Veteran's statements or the statements of his comrades.  As a result, the Board finds in-service incurrence of an injury.

With respect to the "nexus" requirement, the April 2013 TBI examiner opined that it is "at least as likely as not that the [V]eteran incurred shrapnel wound to [the] head while on active duty."  A July 2010 opinion by a private physician also links the retained shrapnel to service.

The Board notes that the Veteran's claim of service connection for TBI included residuals of headaches and vertigo associated with TBI.  As mentioned above, he specifically withdrew this claim on the record during his October 2014 Travel Board hearing.  

When the April 2013 VA medical opinion is viewed in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting the circumstances of his injury and the symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for retained foreign body of the left parietal region of the head is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Hearing Loss and Tinnitus

Certain chronic disabilities, such as organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Id. at 157.  

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of hazardous noise exposure sustained during active service.  As he participated in combat, as evidenced by his receipt of the Combat Infantry Badge, in-service acoustic trauma is conceded.

On March 1968 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
Right 
5
5
0
/
0
Left
5
5
0
/
0

The Veteran's service treatment records are silent as to a hearing loss disability.  On June 1970 service separation examination, audiometry revealed that puretone thresholds were: 


500
1000
2000
3000
4000
Right 
15
10
5
/
10
Left
25
15
10
/
5

On June 2010 VA audiological examination, the Veteran reported in-service exposure to machine gun fire, mortar fire, and 175mm Howitzer fire without hearing protection. He denied occupational and recreational noise exposure.  He also reported constant bilateral tinnitus that began "at least 10 years ago."  Audiometry revealed that puretone thresholds were:


500
1000
2000
3000
4000
Right 
20
20
20
40
45
Left
20
15
25
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to his service because hearing sensitivity at military discharge was within normal limits bilaterally and because there was no evidence of complaint or treatment for hearing loss or tinnitus in service. 

In a July 2010 opinion, a private physician noted that, since separation from service, the Veteran has noticed progressive hearing loss and tinnitus and opined that exposure to noise in service caused the Veteran's hearing loss and tinnitus.  The July 2010 opinion provider specifically noted that the claims folder had been reviewed; that the Veteran had served in Vietnam and been awarded the Combat Infantryman Badge; and that he was exposed to sustained noise due to gun and small arms fire as well as rocket explosions and tank and helicopter noise.  The physician noted that there was no post-service history of excessive noise exposure.

After reviewing the evidence, the Board is persuaded that the positive evidence is in a state of equipoise with the negative evidence on the question of a link or nexus to service.  Under the particular facts of this case, service connection is therefore warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b). 



ORDER

The appeal seeking service connection for a traumatic brain injury (also claimed as headaches and vertigo) is dismissed. 

The appeal to reopen a claim of service connection for retained foreign body of the left parietal region of the head is granted.

On de novo review, service connection for retained foreign body of the left parietal region of the head is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Veteran submitted a timely notice of disagreement (NOD) with respect to the rating assigned for PTSD, the RO did not issue a statement of the case (SOC) as to this issue.  As the submission of a timely NOD triggers the appeal process, and requires issuance of an SOC, the Board is required to remand for the issuance of one.  Manlincon v. West, 12 Vet. App. 232, 240-41 (1999).

Accordingly, the case is REMANDED for the following:

The AOJ must issue an SOC addressing the matter of entitlement to a rating in excess of 50 percent for PTSD.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


